Citation Nr: 1757038	
Decision Date: 12/11/17    Archive Date: 12/20/17

DOCKET NO.  14-14 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD) prior to November 23, 2016 and in excess of 70 percent beginning November 23, 2016.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Duffy, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 1967 to August 1969.

This appeal comes to the Board of Veterans' Appeals (Board) from an October 2011 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified at a hearing in July 2017 before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the evidence of record.  


FINDINGS OF FACT

1.  Prior to December 1, 2016 the Veteran's PTSD was manifested by symptoms resulting in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  However, total occupational and social impairment was not shown.

2.  Beginning December 1, 2016 the Veteran's PTSD symptoms resulted in total occupational and social impairment.  

3.  Prior to December 1, 2016, the evidence shows that the Veteran's service-connected PTSD precluded him from obtaining and retaining substantially gainful employment.  

4.  As of December 1, 2016, the Veteran's only service-connected disability is PTSD, and there are no active claims for service connection for other disabilities.   

CONCLUSIONS OF LAW

1.  Prior to December 1, 2016, the criteria for a 70 percent disability rating, but no higher, for the Veteran's PTSD have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.10, 4.130, Diagnostic Code (DC) 9411 (2017).  

2.  Beginning December 1, 2016, the criteria for a 100 percent disability rating for the Veteran's PTSD have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.10, 4.130, DC 9411 (2017).  

3.  The criteria for entitlement to a TDIU prior to December 1, 2016 have been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).

4.  The issue of entitlement to a TDIU for the period beginning December 1, 2016 is moot.  See 38 U.S.C. § 1114; Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); Bradley v. Peake, 22 Vet. App. 280, 294 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Entitlement to a Disability Rating in Excess of 50 percent for PTSD Prior to November 23, 2016 and in Excess of 70 Percent Beginning November 23, 2016.

Rating Principles

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  Disabilities must be reviewed in relation to their history.  Where there is a question as to which of two evaluations apply, the Board assigns the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating.  See 38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.7, 4.10; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

A Veteran may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Accordingly, separate ratings may be assigned for separate periods of time based on the facts found, which is a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Pyramiding, that is the evaluation of the same disability or the same manifestation of a disability under different diagnostic codes (DCs), is to be avoided when evaluating a Veteran's service-connected disability.  38 C.F.R. § 4.14.  Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  It is the defined and consistently applied policy of the Department of Veterans Affairs to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans' Claims stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).


PTSD is rated under the schedule of ratings for mental disorders, 38 C.F.R. § 4.130, DC 9411.  The rating criteria are as follows:

A 10 percent rating is warranted for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.

A 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships. 

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Although the Veteran's symptomatology is the primary consideration, the Veteran's level of impairment must be in "most areas" applicable to the relevant percentage rating criteria.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).

In evaluating psychiatric disorders, VA has adopted and employs the nomenclature in the rating schedule based upon the Diagnostic and Statistical Manual of Mental Disorders of the American Psychiatric Association (DSM).  See 38 C.F.R. § 4.130.  As such, the diagnosis of a mental disorder should conform to the DSM.  See 38 C.F.R. § 4.125(a).

Effective August 4, 2014, VA amended the portion of its Rating Schedule dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to the Fourth Edition of the DSM (DSM-IV) and replace them with references to the recently updated Fifth Edition (DSM-5).  See 79 Fed. Reg. 149, 45094 (August 4, 2014).  The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the AOJ on or after August 4, 2014.  VA adopted as final, without change, the interim final rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board on or before August 4, 2014, even if such claims are subsequently remanded to the AOJ.  See 80 Fed. Reg. 53, 14308 (March 19, 2015).  Because the AOJ certified the Veteran's appeal to the Board in December 2016, this claim is not governed by the DSM-IV. 

Nevertheless, under the DSM-IV, diagnoses many times will include an Axis V diagnosis, or a Global Assessment of Functioning (GAF) score.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  

According to the DSM-IV, in relevant part, a GAF score between 31 and 40 is indicative of some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed adult avoids friends, neglects family, and is unable to work).  

A GAF score between 41 and 50 is indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  

GAF scores ranging from 51 to 60 indicate moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers).

GAF scores ranging from 61 to 70 indicate some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships. 

While an examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, it is not determinative of the percentage VA disability rating to be assigned.  The percentage rating is to be based on all the evidence that bears on occupational and social impairment.  38 C.F.R. § 4.126; VAOPGCPREC 10-95 (1995); 60 Fed. Reg. 43186 (1995).  

Analysis: 70 Percent Disability Rating for PTSD Prior to December 1, 2016

In a December 2009 rating decision, the Veteran was granted service connection for PTSD with an evaluation of 50 percent effective December 23, 2008.  The Veteran did not file a notice of disagreement with the December 2009 rating decision and has not indicated that he is pursuing an appeal of that decision.  However, VA received some additional treatment records in June 2010, and on August 29, 2011 the Board received the Veteran's claim for an increased evaluation of his PTSD due to worsening of the condition.  The Board will consider the additional evidence received to date in association with the claim for an increased evaluation of a worsening condition based on the Veteran's statements. 

The Board also notes that the Veteran has been granted temporary evaluations of 100 percent effective July 8, 2011 through September 30, 2011 and December 7, 2015 through January 31, 2016 because of hospitalizations over 21 days.  See 38 C.F.R. § 4.29; February 2016 rating decision; October 2011 rating decision.  The period at issue on appeal begins one year prior the Veteran's claim for an increased evaluation and includes periods not covered by the temporary 100 percent evaluations.  See Harper v. Brown, 10 Vet. App. 125 (1997); 38 U.S.C. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); VAOPGCPREC 12-98 (Sept. 23, 1998).

The Board is precluded from differentiating between symptomatology attributed to a service-connected disability and a nonservice-connected disability in the absence of medical evidence which does so.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  Resolving all reasonable doubt in the Veteran's favor, for the purposes of this decision, the Board will consider all of the Veteran's mental health symptoms to be related to his service-connected PTSD in the adjudication of this claim.  

The Veteran was afforded a VA examination of his mental health in January 2012.  The examiner noted that the Veteran had diagnoses of PTSD and drug dependencies in sustained full remission.  The Veteran was assessed with a GAF score of 66.  The examiner noted the Veteran experienced social avoidance, irritability, poor sleep quality, flashbacks, nightmares, and difficulty concentrating.  He had trouble holding jobs but was able to work approximately 20 hours per week as a driver for a funeral home.  The examiner noted that the Veteran worked essentially by himself in his job and would not be able to perform leadership roles or executive functions.  The examiner opined that the symptoms caused occupational and social impairment with reduced reliability and productivity, which is contemplated by a 50 percent rating.  However, the Board notes that the examiner also found that the Veteran exhibited symptoms contemplated by a 70 percent rating including suicidal ideation.  

The Veteran was afforded another VA examination of his mental health in November 2016.  The examiner noted that at the time of the examination the Veteran exhibited symptoms including insomnia, nightmares, flashbacks, anger, irritability, horror, hypervigilance, sadness, a depressed affect, anxiety, suspiciousness, chronic sleep impairment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty adapting to stressful circumstances, mild memory deficits, and isolation from others.  The examiner noted the Veteran was divorced and had some history of violence toward his ex-wife, but the Veteran reported having good relationships with his other family members.  The Veteran reported having very few friends and that he mostly stayed to himself.  He reported being unemployed in part because he was having problems while working such as not getting along with co-workers and supervisors.  The examiner opined that the symptoms caused occupational and social impairment with reduced reliability and productivity, which is contemplated by a 50 percent rating.  However, the Board notes that the examiner also found that the Veteran exhibited symptoms contemplated by a 70 percent rating including an inability to establish and maintain effective relationships.

Ultimately, the Board affords some probative weight to the VA examiners' opinions to the extent that they identify relevant symptoms and history, but the Board finds the Veteran more limited in regard to occupational and social functioning.  The Board affords more probative weight to the treatment records, work history, and lay statements of record, which provide a more complete and accurate account of the Veteran's disability picture during the period at issue.

In regard to the entire period prior to December 1, 2016, the Board finds that the Veteran's disability picture more nearly approximated a 70 percent rating as the record shows the Veteran had deficiencies in most areas including work, family relations, judgment, thinking, and mood.  However, while the Veteran had significant occupational and social impairment, the Board finds that the preponderance of the evidence shows it was not total.  Prior to December 1, 2016 the Veteran engaged in substantial occupational and social activities.  The record shows that the Veteran worked for a funeral home driving, removing deceased persons, and running errands from March 2011 through April 2015 at the latest.  See Request for Employment Information in Connection with Claim for Disability benefits form signed in May 2017 by the Veteran's employer, O.H.S..  During this time, the Veteran's employer reported that the Veteran earned as much as 13,425 dollars in a year.  The Veteran noted that the employer was a high school buddy of his, who inherited the funeral home business.  See July 2017 Hearing Testimony.  

Although the evidence indicates that the Veteran eventually resigned from the funeral home by 2015 due to his symptoms, the Veteran continued to engage in occupational activity earning as much as 800 dollars in a month though self-employment in lawn care.  See Veteran's April 2017 Application for Increased Compensation Based on Unemployability.  The Veteran himself indicated that he did not become unable to maintain employment until December 1, 2016, and he indicated previously that he was seeking a disability rating consistent with the symptoms enumerated under the criteria for a 70 percent rating.  See id; Veteran's May 2012 Statement in Support of Claim.  

In reaching its conclusion in regard to the Veteran's social and occupational functioning the Board carefully considered the totality of the Veteran's symptoms in determining whether a 70 percent rating for PTSD contemplates the frequency, duration, and severity of the Veteran's symptoms.  The Board finds that the frequency, duration, and severity of the Veteran's symptoms more nearly approximated a 70 percent rating than a 100 percent rating prior to December 1, 2016.  The Board considered not only the example symptoms enumerated in the rating criteria for each rating percentage, but the Board also considered whether the Veteran manifested symptoms of a similar severity, frequency, or duration in "most areas" applicable to the relevant percentage rating criteria.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The Board finds that the preponderance of the evidence shows that the Veteran did not have gross impairment in thought processes or communication during the period at issue.  The Veteran's thought processes were usually described as normal (e.g. logical and goal directed) and often with clear communication free of delusions.  See, e.g. November 2016 VA mental health examination; March 2011 Mental Health Medication Management Note from Hampton VA Medical Center (VAMC).  The Board does note the record contains some evidence of occasional thought disturbances and two hospitalizations for which the Veteran received 100 percent temporary evaluations.  However, the Board finds these symptoms were of a frequency, duration, and severity contemplated by a 70 percent rating and below.  The Board finds they did not rise to the level of gross impairment contemplated by a 100 percent rating.  

The Board finds the preponderance of the evidence also shows that the Veteran did not experience persistent delusions or hallucinations due the period at issue.  See, e.g., March 2011 Mental Health Medication Management Note from Hampton VAMC. The evidence does reveal some hypervigilance, nightmares, intrusive thoughts, flashbacks, and similar symptoms as noted in the VA examinations.  See, e.g. June 2013 Mental Health Medication Management Note from Hampton VAMC.  However, the Board finds these symptoms are more akin to the obsessional rituals contemplated by a 70 percent rating and did not occur with the persistence contemplated by a 100 percent rating.  

The Board finds the preponderance of the evidence shows that the Veteran did not exhibit grossly inappropriate behavior during the period at issue.  The Veteran was able to interact appropriately with treatment providers in group and individual settings throughout the period at issue.  See, e.g., November 2016 VA mental health examination; March 2011 Mental Health Medication Management Note from Hampton VAMC.  He also attended church until recently.  See, e.g. June 2013 Mental Health Medication Management Note from Hampton VAMC.  However, the Board does note that the Veteran's ability to interact with co-workers and supervisors effectively has decreased over time.  See, e.g., July 2017 Hearing Testimony.  To the extent that the Veteran has a history of increased startle response and impaired impulse control (such as unprovoked irritability with periods of violence), these symptoms are contemplated by a 70 percent rating.  

The Board finds the preponderance of the evidence including the VA examinations shows that the Veteran did not present a persistent danger to himself or others during the period at issue.  The Board notes that the record does show a history of suicidal ideation and violence towards the Veteran's ex-wife.  See, e.g., August 2013 statement from the Veteran's ex-wife.  However, most of the records throughout the period at issue are negative for active suicidal ideation and violence.  To the extent that the Veteran may pose a danger to himself or others at times, the Board finds that that the treatment records do not show that this would occur with the persistence contemplated by a 100 percent rating.  

The Board finds the preponderance of the evidence does not show that the Veteran had intermittent inability to perform activities of daily living (including maintenance of minimum personal hygiene) during the period at issue.  In contrast, the Veteran typically presented as appropriately dressed although he was occasionally poorly shaved.  See, e.g., November 2016 VA mental health examinations.  The Veteran was able to provide for himself and perform household chores to keep busy.  See, e.g., July 2017 Hearing Testimony.  To the extent that the Veteran neglected his personal appearance or hygiene at times, this is contemplated by a 70 percent rating.

The Board finds that the preponderance of the evidence shows that the Veteran did not experience disorientation to time or place or memory loss for names of close relatives, his own occupation, or own name during the period at issue.  Memory deficits were often mild during the period at issue.  See, e.g. November 2016 VA mental health examination.  Prior to December 1, 2016, the Veteran was able to recall sufficient detail about himself and others to perform occupational activity including work for friends or family.  See, e.g., July 2017 Hearing Testimony.  To the extent that the Veteran may have exhibited some short and long-term memory loss including forgetting to complete tasks, these symptoms are contemplated by a 70 percent rating.  

Ultimately, the Board concludes that the frequency, severity, and duration of the Veteran's symptoms more nearly approximate those contemplated by a 70 percent rating.  Additionally, prior to December 1, 2016, the evidence shows that these symptoms did not result in total occupational and social impairment as the Veteran was still able to engage in occupational activity, which included some social interaction.  

Analysis: 100 Percent Disability Rating Beginning December 1, 2016

In regard to the period beginning December 1, 2016, the Board finds that the Veteran's disability picture more nearly approximated a 100 percent rating as the evidence shows that the Veteran's ability to cope with his PTSD symptoms decreased as the symptoms described above caused the Veteran total social and occupational impairment.  The Board notes that while the Veteran was engaging in some occupational activity through self-employment in lawn care work until December 1, 2016, the Veteran indicated his symptoms worsened to the point where he could no longer maintain such employment.  See Veteran's April 2017 Application for Increased Compensation Based on Unemployability.

After reviewing the longitudinal record, the Board notes that the evidence cited above shows a decline in the Veteran's psychological functioning over time.  See July 2017 Hearing testimony; June 2017 VA mental health examination; November 2016 VA mental health examination; January 2012 VA mental health examination.  While the Veteran used to engage with friends and family members, his social interactions are primarily limited now treatment sessions.  He is divorced from his wife, is increasingly isolated, and was hospitalized on an extended basis within the last few years.  His disabled daughter receives professional care by treatment providers, and the recent treatment records do not show the Veteran has substantial familial relationships or friendships at this time.  While the Veteran had some minimal social interaction through his prior occupational activity, the Board finds the Veteran's statement that such activity has ended as of December 1, 2016 to be credible and consistent with the decline in functioning over time reflected in the treatment records.  

In addition to considering the Veteran's statements about his level of occupational functioning of as December 1, 2016, the Board affords some probative weight to a supporting medical opinion submitted by the Veteran's representative in 2017 from B.S.G., M.D., who opined that the Veteran's PTSD symptoms currently cause the Veteran total occupational and social impairment.  The Board also considered the opinion of the June 2017 VA mental health examiner, who indicated that the Veteran's occupational and social impairment was not total.  However, the Board ultimately finds the opinion of B.S.G., M.D. and the Veteran's statements to be more persuasive as they are consistent with a treatment history and work history showing a marked decline in occupational and social functioning.  See also April 2017 Mental Health Medication Management Note from Hampton VAMC (noting that the Veteran became withdrawn, did not want to go to church anymore, and was unemployable at the time).  Accordingly, after applying the benefit of the doubt, the Board finds the Veteran's occupational and social functioning more nearly approximated total impairment as a result of the symptoms described above as of December 1, 2016.  

Entitlement to a TDIU

Legal Criteria 

Total disability will be considered to exist where there is present any impairment of mind and body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that the veteran meets the schedular requirements.  If there is only one service-connected disability, this disability should be rated at 60 percent or more; if there are two or more disabilities, at least one should be rated at 40 percent or more with sufficient additional service-connected disability to bring the combination to 70 percent or more.  38 C.F.R. § 4.16(a).  

Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  

Where the percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the Veteran's background including her employment and educational history.  38 C.F.R. §4.16(b).  The Board does not have the authority to assign an extraschedular total disability rating for compensation purposes based on individual unemployability in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001). 

In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to her age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.  

Analysis

The Veteran's only service-connected disability is PTSD.  However, the Board is granting the Veteran a disability rating for PTSD of 70 percent prior to December 1, 2016 and a 100 percent disability rating as of that date.  Accordingly, the Board finds that the Veteran's service-connected disabilities satisfy the schedular criteria for a TDIU because the Veteran has at least one service-connected disability rated at 60 percent or more.  See 38 C.F.R. § 4.16(a).  

In regard to the period prior December 1, 2016, the Board finds that the evidence supports a finding that the Veteran is entitled to a TDIU.  While the Board notes that the Veteran engaged in some occupational activity prior December 1, 2016, the Board finds that the evidence shows that the Veteran was not capable of maintaining substantially gainful employment.  Specifically, the Board notes that the Veteran was employed by a friend and engaged in handling and driving deceased persons around in a funeral business.  See July 2017 hearing testimony.  The Veteran indicated these activities brought back war memories of war.  See id.  While the Veteran's employer reported that the Veteran earned 13,425 dollars in his final year of employment, the Board notes that it was irregular work for a buddy performed between 15 and 30 hours per week.  See id; Veteran's April 2017 Application for Increased Compensation Based on Unemployability.  

Ultimately, the Veteran decompensated during his employment with his friend and was hospitalized shortly after resigning.  See July 2017 hearing testimony.  The only employment the Veteran engaged in following his unsuccessful attempt to maintain work for his friend was self-employment in lawn work and other odd jobs, which earned him at most 800 dollars per month.  See Veteran's April 2017 Application for Increased Compensation Based on Unemployability.  The Board notes that as a result of the psychological symptoms noted above in the analysis of the Veteran's rating for PTSD, the Veteran has only been able to engage in limited part-time and irregular work, which has been interrupted by substantial extended hospitalizations.  The Board finds it was marginal work in the context of this case. Affording the Veteran the benefit of the doubt, the Board finds that while the Veteran was capable of some occupational activity, the Veteran's psychological instability precluded the maintenance of substantial gainful employment prior to December 1, 2016.

In regard to the period beginning December 1, 2016, the Veteran is being awarded the maximum scheduler rating of 100 percent for his PTSD as of that date.  The Board notes that a grant of a 100 percent disability evaluation does not always render the issue of entitlement to a TDIU moot.  VA's duty to maximize a claimant's benefits includes consideration of whether his disabilities establish entitlement to special monthly compensation (SMC) under 38 U.S.C. § 1114.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); Bradley v. Peake, 22 Vet. App. 280, 294 (2008).  Specifically, SMC may be warranted under 38 U.S.C. § 1114(s) if a veteran has a 100 percent disability rating for a single disability, and VA finds that a TDIU is warranted based solely on a disability or disabilities other than the disability that is rated at 100 percent.  See Bradley, 22 Vet. App. 280 (analyzing 38 U.S.C. § 1114(s)).  

Here, as PTSD is the Veteran's only service-connected disability and there are no active claims for service connection for other disabilities, the Veteran cannot receive additional special compensation based on an award of a TDIU for the period beginning December 1, 2016.  Therefore, the Board finds the Veteran's benefits have already been maximized, and further evaluation of entitlement to a TDIU on December 1, 2016 is moot.  


ORDER

Entitlement to a 70 percent disability rating for PTSD (but no higher) for the period prior to December 1, 2016 is granted.  

Entitlement to a 100 percent disability rating for PTSD for the beginning December 1, 2016 is granted.  

Entitlement to a TDIU for the period prior to December 1, 2016 is granted.   

The issue of entitlement to a TDIU for the period beginning December 1, 2016 is dismissed as moot.  





____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


